Citation Nr: 1813391	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for psoriasis.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

5.  Entitlement to service connection for sleep apnea, claimed as due to asbestos exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder claimed as anxiety.

7.  Entitlement to an initial compensable rating for right wrist status post corticated pisiform fracture.

8.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

9.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  

10.  Entitlement to service connection for sexual dysfunction.

11.  Entitlement to an initial rating in excess of 10 percent for right hand arthritis.

12.  Entitlement to an initial rating in excess of 10 percent for left hand arthritis.

13.  Entitlement to increased initial ratings for right hip arthritis, rated as 10 percent for limitation of extension, 0 percent for limitation of flexion, and 0 percent for impairment of the thigh.

14.  Entitlement to increased initial ratings for left hip arthritis, rated as 10 percent for limitation of extension, 0 percent for limitation of flexion, and 0 percent for impairment of the thigh.

15.  Entitlement to an effective date prior to September 2, 2011 for service connection for right knee arthritis. 

16.  Entitlement to an effective date prior to September 2, 2011 for service connection for left knee arthritis.

17.  Entitlement to an effective date prior to September 2, 2011 for service connection for right hip arthritis. 

18.  Entitlement to an effective date prior to September 2, 2011 for service connection for left hip arthritis.

19.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from August 1993 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, August 2012, December 2013, March 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board expanded the issue on appeal to entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran had initially requested a Board hearing in his VA Form 9s.  However, in March 2016, the Veteran withdrew his hearing request.  

The issues of entitlement to increased ratings for left and right hip arthritis, left and right knee arthritis, entitlement to service connection for sleep apnea, and entitlement to an increased rating for right wrist status post pisiform fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum rating allowable for psoriasis under Diagnostic Code 7816.  The evidence does not show that psoriasis results in systemic manifestations of fever, weight loss, or hypoproteinemia, and psoriasis is not productive of scarring or disfigurement of the head, face, or neck.

2.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.

3.  An acquired psychiatric disorder is causally related to the Veteran's service-connected psoriasis.  

4.  There is no competent evidence of current carpal tunnel syndrome of the left or right upper extremity.  

5.  There is no competent evidence of a disability manifested by sexual dysfunction.

6.  Right hand arthritis is manifested by pain on use of the hand and full range of motion of the fingers.

7.  Left hand arthritis is manifested by pain on use of the hand and by full range of motion of the fingers.  

8.  A claim for service connection for a left knee disability was received on September 2, 2011.  A January 2012 rating decision granted service connection for a left knee disability, effective from September 2, 2011.  

9.  A claim for service connection for a right knee disability was received on September 2, 2011.  A January 2012 rating decision granted service connection for a right knee disability, effective from September 2, 2011. 

10.  A claim for service connection for a left hip disability was received on September 2, 2011.  A March 2014 rating decision granted service connection for a left hip disability, effective from September 2, 2011.  

11.  A claim for service connection for a right hip disability was received on September 2, 2011.  A March 2014 rating decision granted service connection for a right hip disability, effective from September 2, 2011. 

12.  The Veteran meets the schedular requirements for TDIU from September 2, 2011; his service-connected disabilities preclude him from securing and maintaining gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for psoriasis are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800-7805, 7816 (2017).

2.  There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155  (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).
  
4.  The criteria for service connection for carpal tunnel syndrome of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§ 3.303 (2017).

5.  The criteria for service connection for carpal tunnel syndrome of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§ 3.303 (2017).

6.  The criteria for a rating in excess of 10 percent for right hand arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §4.71a,  Diagnostic Codes 5228, 5229 (2017). 

7.  The criteria for a rating in excess of 10 percent for left hand arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §4.71a,  Diagnostic Codes 5228, 5229 (2017).    

8.  The criteria for an effective date prior to September 2, 2011 for the grant of service connection for a left knee disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

9.  The criteria for an effective date prior to September 2, 2011 for the grant of service connection for a right knee disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

10.  The criteria for an effective date prior to September 2, 2011 for the grant of service connection for a left hip disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

11.  The criteria for an effective date prior to September 2, 2011 for the grant of service connection for a right hip disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

12.  The criteria are met for a TDIU from September 2, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board acknowledges that the Veteran has not been provided a VA examination for the claims for service connection for carpal tunnel syndrome and sexual dysfunction.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  With regard to the Veteran's claimed carpal tunnel syndrome and sexual dysfunction, the Board finds that as there is no evidence of a current disability, an examination is not required. 

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [,or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Initial Rating for Psoriasis

The Veteran seeks a higher initial rating for psoriasis.  A January 2012 rating decision granted service connection for psoriasis and assigned a 60 percent rating from September 2011.  

Psoriasis is rated under Diagnostic Code 7816, which provides that 60 percent is the maximum schedular rating.  Accordingly, a higher evaluation cannot be granted under Diagnostic Code 7816. 

The Board must consider whether the Veteran may receive a higher rating under Diagnostic Codes 7800-7805.  Diagnostic Code 7800 allows for an evaluation higher than 60 percent.

Under Diagnostic Code 7800, an 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement as follows: (1) a scar 5 or more inches 
 (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2017).

A VA examination dated in November 2011 noted psoriasis with an onset in 1995.  The condition was treated by a dermatologist.  The Veteran did not have scarring  or disfigurement of the head, face, or neck.  His treatment included constant or near-constant corticosteroids.  There was no history of debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Psoriasis affected 20 to 40 percent of the total body area.  The examiner opined that psoriasis did not impact the Veteran's ability to work.  

Private treatment records dated in July 2012 noted psoriasis with plaques distributed on the left forearm, right chest, left chest, right forearm, and left lateral abdomen, left anterior thigh, and trunk.

The Veteran had a VA examination in June 2015.  The examiner noted psoriasis of the groin area, legs, knees, and scalp.  The condition did not result in disfigurement of the head, face, or neck.  Physical examination showed psoriasis over 20 to 40 percent of the body.  The examiner noted that the impact of his psoriasis on his ability to work was that when he had dry cracking skin, it was painful and distracting for productivity. 

The Veteran had a VA examination in May 2016.  The examiner noted that psoriasis did not cause scarring of the head, face or neck.  The Veteran had not experienced debilitating episodes or urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolytis.  On physical examination, psoriasis affected 5 to 20 percent of the body.  The examiner indicated that there were no functional limitations due to his skin condition.  

Because the Veteran's psoriasis has not caused scarring or disfigurement of the head, face, or neck, the Board finds that Diagnostic Code 7800, which pertains to disfigurement of the head, face, and neck, is not applicable.  

Under Diagnostic Code 7817 for exfoliative dermatitis (erythroderma), a rating of 100 percent is warranted for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoid, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.  Although the Veteran requires constant or near-constant systemic therapy, the evidence does not show that the Veteran's psoriasis has been manifested by systemic manifestations (such as fever, weight loss, and hypoproteinemia).  The May 2016 VA examination indicated that the Veteran has systemic manifestations of psoriatic arthritis.  He is separately rated for psoriatic arthritis of his hips, knees and hands.  The examination did not show systemic manifestations such as fever, weight loss, and hypoproteinemia.  Therefore, a 100 percent rating under Diagnostic Code 7817 is not warranted.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 60 percent for psoriasis must be denied.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Initial Rating for Tinnitus

A January 2012 rating decision granted service connection for tinnitus and assigned a 10 percent rating from September 2011.  The Veteran seeks an initial evaluation in excess of 10 percent for service-connected tinnitus. 

In Smith v. Nicholson, the Federal Circuit held that the maximum schedular rating available for tinnitus is 10 percent.  Currently, the Veteran's tinnitus is already evaluated as 10 percent disabling.  Thus, there is no legal basis upon which to award an increased rating for tinnitus on a schedular basis, and the Veteran's appeal must be denied.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

An extraschedular rating may be provided in exceptional cases.  See 38 C.F.R. 
§ 3.321.  However, the Board does not find that the Veteran's tinnitus represents an exceptional or unusual disability pattern.  Id.  A TDIU has been awarded, which encompasses all employment problems due to service-connected disabilities.  His tinnitus has not resulted in hospitalizations.  As his tinnitus is not unusual or exceptional, the Board finds referral for an extraschedular rating is not appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection for an Acquired Psychiatric Disorder 

The Veteran contends that he has anxiety.  He contends that he experiences anxiety due to the demands of service.  He also asserts that his anxiety is related to his service-connected disabilities. 

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310 (a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310 (a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310 (b)).

In a written statement dated in November 2011, the Veteran indicated that he has anxiety due to the fast pace and constant demands of service in the Marines.  

Post-service treatment records reflect diagnoses of depression and anxiety. 

In July 2017, the Veteran submitted a May 2017 opinion from a private physician.  The physician diagnosed major depressive disorder and generalized anxiety disorder.  The physician opined that the Veteran has significant depression and anxiety due to actions in the service and subsequent incidents.  The physician cited medical literature indicating that psoriasis and psoriatic arthritis can cause considerable emotional distress for people, including low self-esteem and increased risk of mood disorders, such as depression.  The physician cited an article from "Dermatology Times," indicating that psoriasis patients suffer greater levels of depression, anxiety, social isolation, and unemployment.  The physician concluded that the Veteran's depression and anxiety appear to be related to his psoriasis.  

Based on the private opinion, which cited to medical literature linking psoriasis, depression and anxiety, it is more likely than not that the Veteran's depression and anxiety are related to his service-connected psoriasis.  The Board assigns high probative weight to this opinion, as the examiner reviewed the Veteran's claims file, provided adequate rationale for the opinion, and cited medical literature in his findings.             

Therefore, the benefit of the doubt is resolved in favor of the Veteran, and service connection for an acquired psychiatric disability, to include depression and anxiety,  is warranted.

Service Connection for Right and Left Carpal Tunnel Syndrome

The Veteran seeks service connection for left and right carpal tunnel syndrome.

The Board finds that there is no competent medical evidence supporting the Veteran's claim for service connection for right or left carpal tunnel syndrome.   

The Board notes that the Veteran has separate diagnoses of arthritis of both hands.  However, VA examinations of his hands dated in November 2013 and May 2016 do not reflect a current diagnosis of carpal tunnel syndrome of either hand.  Private medical records in evidence do not show treatment or diagnoses of carpal tunnel syndrome.  

The VA examinations reflect complaints of pain in both hand. The Board notes that pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran is competent to report his symptoms, he does not have the expertise to diagnose carpal tunnel syndrome.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no competent evidence to substantiate that the Veteran currently has carpal tunnel syndrome, the Board finds that service connection for left and right carpal tunnel syndrome is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claims for service connection for right and left carpal tunnel syndrome must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert, supra.

Service Connection for Sexual Dysfunction

The Veteran seeks service connection for sexual dysfunction.  The Board finds that the evidence of record does not support that the Veteran has erectile dysfunction and that therefore his service connection claim must be denied. 

The VA and private medical records in evidence do not show any diagnoses of sexual dysfunction.  While the Veteran is competent to report his symptoms, he does not have the expertise to diagnose sexual dysfunction.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has sexual dysfunction; therefore the Veteran's claim of entitlement to service connection for sexual dysfunction must be denied.  Brammer, supra.  There is no medical evidence of sexual dysfunction for VA purposes during any period under appeal.

As there is no competent evidence to substantiate that the Veteran currently has a diagnosis of sexual dysfunction, the Board finds that service connection for sexual dysfunction is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for sexual dysfunction must be denied.  38 U.S.C. § 5107 (b); Gilbert, supra.

Initial Rating for Left and Right Hand Arthritis

A December 2013 rating decision granted service connection for left and right hand arthritis secondary to service-connected psoriasis.  A 10 percent rating was assigned for each hand from February 2013 based on painful motion of the thumbs, index fingers, and long fingers.  

Arthritis of the left and right hands is rated under Diagnostic Code 5002.  This diagnostic code provides that, for residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic code for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.



Limitation of motion of individual digits is rated according to Diagnostic Codes 5228 to 5230.  Diagnostic Code 5228 provides that a 10 percent rating is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned for limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Diagnostic Code 5229 provides that a 10 percent rating is assignable for limitation of motion of the index or long finger, with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  According to Diagnostic Code 5230, limitation of motion of the ring or little finger is assigned a non-compensable rating.  

The Veteran had a VA examination in November 2013.  The Veteran reported pain in his hands, that started around the time he was diagnosed with psoriasis.  He had flare-ups with pain and stiffness and pain with use of his hands.  The flare-ups occurred about 20 to 30 times a year.  The examiner indicated that there was no evidence of painful motion of the fingers or thumbs.  The examiner did not provide ranges of motion for the individual fingers and did not indicate whether there gaps between the thumb pads and the fingers. The examiner indicated that there was no ankylosis of the hands or fingers.  

The Veteran had a VA examination in May 2016.  The Veteran reported bilateral hand pain, which was worse with gripping and typing.  His treatment included Remicade, Otezla, and ibuprofen.  The Veteran denied flare-ups of the hands, fingers, or thumb joints.  There was no functional loss of the hands.  Range of motion of the fingers of the right hand was normal.  There was evidence of pain on use of the hand.  The Veteran had normal range of motion of the fingers on the left hand.  There was no gap between pad of the thumb and the fingers.  There was no gap between the proximal transverse crease of the left hand and the maximal finger flexion.  There was no objective evidence of pain or tenderness on examination.  The Veteran was able to perform repetitive use testing of both hands.  There was no additional range of motion lost with repetitive use.  The examiner was unable to opine as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  With regard to functional impacts, the examiner noted that the Veteran had limited tolerance for lifting, carrying, gripping, and typing due to bilateral hand pain.  

The Board finds that the criteria for ratings in excess of 10 percent for left and right hand arthritis have not been met.  The evidence does not show limitation of motion of either thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  As the preponderance of the evidence is against the claims for higher initial ratings for left and right hand arthritis, the claims must be denied.  38 U.S.C. § 5107 (b); Gilbert, supra.

Effective Date for Service Connection for Left and Right Knee Arthritis and Left and Right Hip Arthritis

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110 (a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C. § 5110 (b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2017).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a) (2017).

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382   (1999).

A claim for service connection for bilateral knee and bilateral hip disabilities was initially received on September 2, 2011.  A January 2012 rating decision granted service connection for patellofemoral pain syndrome of the left and right knees, effective from September 2, 2011.  This is the earliest possible effective date for service connection for the Veteran's knee disabilities, as there were no claims for service connection for a knee disability received prior to that date.  A March 2014 rating decision granted service connection for arthritis of the left and right hips, effective from September 2, 2011.  This is the earliest possible effective date for service connection for the Veteran's hip disabilities, as there were no claims for service connection for a hip disability received prior to that date.  Accordingly, the Board concludes that the Veteran is not entitled to an earlier effective date prior to September 2, 2011 for the grant of service connection for his left and right knee and left and right hip disabilities.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.


TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

Service connection is in effect for psoriasis (60 percent); left hip limitation of extension (10 percent); right hip limitation of extension (10 percent); left knee arthritis (10 percent); right knee arthritis (10 percent); tinnitus (10 percent); right hand arthritis (10 percent); left hand arthritis (10 percent); right wrist status post corticated pisiform fracture (10 percent); right hip limitation of flexion (0 percent); left hip limitation of flexion (0 percent); right impairment of thigh (0 percent); and left impairment of thigh (0 percent).  The schedular requirements for TDIU have been met since September 2, 2011.

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in March 2016.  In a statement submitted with that form, the Veteran stated that he has been self-employed since 2006 and has primarily worked at home since November 2015.  The Veteran reported that he makes his own schedule and primarily works from home.  He indicated that he works 15 to 20 hours a week.  The Veteran reported that he would not be able to maintain employment without being self-employed.  He indicated that he limited his interactions with others due to his psoriasis.  The Veteran stated that it was distracting to his customers and made him very self-conscious.

The Veteran submitted a February 2016 vocational assessment.  The vocational assessment indicated that the Veteran is currently an independent contractor.  He works as a salesman for a trailer company.  He works approximately 15 hours per week in this position.  The Veteran reported that it was difficult to make sales calls due to his presentation.  He reported that his ability to evaluate used trailers was impacted, as he was unable to climb on top of them and get underneath them.  Any typing requirements also were a challenge and required extended periods of time due to cramping of his hands.  The vocational evaluation noted that the Veteran worked in trucking prior to being a salesman.  He worked for a trucking company from 2006 to 2008 and had his own trucking business from 2008 to 2012. 

The examiner opined that the Veteran is unable to do physical labor or sedentary work.  The vocational expert noted that the Veteran's work had decreased every year since he started his own business in 2009 in an effort to accommodate the limitations due to his service-connected disabilities.  The Veteran reported that he was currently limited to working 15 hours a week.  

The vocational expert further stated that it was his overall opinion that the Veteran's limitations had manifested to such a severe level that the Veteran is unable to secure and follow substantially gainful employment.  He noted that the Veteran had only been able to work since 2010 because his self-employed status allowed him to accommodate his disabilities.  

The Board finds that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment in light of his training and work experience.  He was previously employed as a truck driver but can no longer perform that work due to physical limitations.  The Veteran has been self-employed as a salesman throughout the appeal period and has worked from home since 2015.  He has difficulty performing his work as a salesman due to the physical demands of his job and his presentation.  The February 2016 vocational expert opinion concluded that the Veteran would not have been able to maintain his employment if he had not been self-employed.  The Board finds that the Veteran's employment is employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  The Veteran's service connection claims were received on September 2, 2011.  His TDIU claim stems from his claims for higher initial ratings for his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The percentage criteria of § 4.16(a) are met from September 2, 2011.  Accordingly, entitlement to a TDIU is granted from September 2, 2011.


ORDER

An initial rating in excess of 60 percent for psoriasis is denied.  

An initial rating in excess of 10 percent for tinnitus is denied. 

Service connection for an acquired psychiatric disorder, to include depression and anxiety, is granted. 

Service connection for carpal tunnel syndrome of the left upper extremity is denied.

Service connection for carpal tunnel syndrome of the right upper extremity is denied.  

Service connection for sexual dysfunction is denied.  

An initial rating in excess of 10 percent for right hand arthritis is denied.

An initial rating in excess of 10 percent for left hand arthritis is denied.  

An effective date prior to September 2, 2011 for the grant of service connection for right knee arthritis is denied.

An effective date prior to September 2, 2011 for the grant of service connection for left knee arthritis is denied.  

An effective date prior to September 2, 2011 for the grant of service connection for right hip arthritis is denied.

An effective date prior to September 2, 2011 for the grant of service connection for left hip arthritis is denied.  

A TDIU is granted from September 2, 2011.  


REMAND

May 2016 VA examinations of the hips, knees and right wrist show that the examiner stated that he could not assess whether pain, weakness, fatigue, or incoordination significantly limited functional ability during flare-ups because the examinations were not conducted during a flare-up.   While the May 2016 examination indicated that the Veteran did not report flare-ups of the knees, November 2011 and November 2013 VA examinations did note flare-ups of the knees.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  Therefore, the Board finds that the VA examination reports of the hips, knees and right wrist are inadequate.

In addition, correspondence from the Veteran's attorney indicates that the Veteran had a right hip replacement surgery in December 2017.  Accordingly the right hip must be evaluated according to the criteria for hip replacement.   

The Veteran claims service connection for sleep apnea due to asbestos exposure.  The RO denied service connection for sleep apnea on the basis that there was no diagnosis of sleep apnea.  Private medical records dated in September 2011 reflect a diagnosis of sleep apnea, on CPAP.  Buddy statements submitted by the Veteran noted that he had sleep problems during service.  In light of the evidence of symptoms in service and the current diagnosis, a VA examination is warranted.  No development has been undertaken to determine whether the Veteran had asbestos exposure during service.  On remand, the RO should determine whether the Veteran had asbestos exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease(s), keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.  After any development is complete, the RO must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the claims file.

2.  The Veteran must be afforded a VA examination to determine the nature and etiology of obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review the claims file.   The examiner should address the following questions:

a) Is it at least as likely as not that obstructive sleep apnea had its onset during service or is otherwise related to service?

b)  If asbestos exposure during service is confirmed, the examiner should opine whether obstructive sleep apnea is at least as likely as not related to asbestos exposure.  

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Schedule the Veteran for a VA medical examination to evaluate the severity of his hip, knee and right wrist disabilities. 

a) All indicated tests and studies must be performed.  This testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing.  Full range of motion testing must also be conducted.

b) The examiner must provide an opinion as to additional functional loss during flare-ups of the hip, knee and right wrist.  The examiner is instructed that the Court has held that it is not adequate for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  The examiner must offer a flare-up opinion based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The examiner must ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding the Veteran's flares by alternative means.  

c)  The examiner must fully describe the current status of residuals of right hip replacement surgery, specifically commenting on such symptoms as painful and/or reduced motion, weakness, and use of crutches, if applicable.

4.  Then readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


